DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/15/2020 and 4/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schlam et al., US 8736938 in view of Davis et al., US 2007/0177391.
Regarding claims 23, 29 and 31, Schlam teaches an insulating glass (IG) unit (100), comprising: first and second substrates (120), each having interior and exterior major surfaces, the interior major surface of the first substrate facing the interior major surface of the second substrate; a spacer system (150) helping to maintain the first and second substrates in substantially parallel spaced apart relation to one another and to define a gap therebetween; and a dynamically controllable shade (110) interposed between the first and second substrates, the shade including: a first conductive layer (322)provided, directly or indirectly, on the interior major surface of the first substrate; and a shutter (see Figure 9) including at least one polymer substrate (316), first and second conductive coatings (318, 325), and first and second dielectric layers (340), wherein the at least one polymer substrate is extendible to a shutter closed position and retractable to a shutter open position; wherein the first and/or second conductive coatings are electrically connectable to a power source (terminal 332) that is controllable to set up an electric potential difference to create first electrostatic forces to drive the at least one polymer substrate to the shutter closed position.
Schlam is silent as to one or more lighting elements provided in the gap, however, Davis teaches one or more lighting elements provided in the gap (Figure 8a, [0061]).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide a lighting element in the gap in order to increase the functionality of the device by providing light.
Regarding claim 24, Schlam and Davis teach the device as explained above, and Schlam further teaches having first and second sides that oppose one another, the one or more lighting elements being provided at the first side, the shutter open position being at the second side (Figure 9).
Regarding claim 25, Schlam and Davis teach the device as explained above, and Schlam further teaches wherein the one or more lighting elements are activatable only when the polymer substrate is extending or has extended to the shutter closed position (Figure 9 and col 13, line 52-col 14, line 41).
Regarding claims 26 and 27, Schlam and Davis teach the device as explained above, and Schlam further teaches the one or more lighting elements and the dynamically controllable shade share control circuitry and a power source (id and it would have been an obvious matter of design choice for the light and shade to share circuitry to utilize less space).
Regarding claim 28, Schlam and Davis teach the device as explained above, and Schlam further teaches the power source is external to the gap (terminal 332).
Regarding claim 30, Schlam and Davis teach the device as explained above, and Schlam further teaches a diffuser provided between the one or more lighting elements and a central area of the gap (Figure 9).
Regarding claims 32 and 33, the prior art teaches the device set forth above regarding claim 23.  Further, it is the position of the examiner that the prior art therefore teaches at least one method of making and one method of using the device set forth above, and therefore obviates a claim drawn to a generic method of making or method of using said device.
Allowable Subject Matter
Claims 1-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875